Citation Nr: 0519208	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Service connection for Hepatitis B and/or C.

2.  Service connection for numbness, right thumb as secondary 
to the service-connected disability of degenerative disc 
disease, lumbar spine.

3.  Service connection for residuals, distal tuff fracture 
left great toe, to include arthritic change.

4.  Service connection for skin condition as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran retired from active duty in July 1991, after more 
than 20 years of active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing before the undersigned, the veteran indicated 
that he had received additional VA treatment for his claimed 
disorders since June 2003.  Records of such recent treatment 
are not associated with the claims file.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "Court") 
has held that fulfillment of the VA's duty to assist includes 
the procurement and consideration of any clinical data of 
which the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

Inasmuch as the veteran's service records reflect the veteran 
received treatment for sexually transmitted diseases during 
service, the Board is of the opinion that he should be 
afforded a VA examination to ascertain whether his hepatitis 
is as likely as not related to service. 

Accordingly, this case is REMANDED for the following action:   

1.  The veteran's VA treatment records 
from the VA medical center in Biloxi, 
Mississippi for the period from June 2003 
to the present should be obtained and 
associated with his claims folder in 
order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

2.  The veteran should be scheduled for a 
VA hepatitis examination.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to document that a review of 
the file was conducted.  Any necessary 
tests and studies should be performed.  
The examiner should review the veteran's 
records and express an opinion as to 
whether the veteran has diagnosable 
hepatitis disorder(s), and if so, whether 
it is as likely as not that they are 
related to the veteran's military 
service.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The report should contain 
the full rationale for all opinions 
expressed.  

3.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


